Plaintiff in error was convicted in the district court of Choctaw county on a charge of grand larceny, and his punishment fixed at imprisonment in the state penitentiary for six months.
The appeal in this case was filed in this court on the 10th day of February, 1928. No briefs have been filed on behalf of plaintiff in error, and no appearance was made for oral argument. Upon a careful examination of the record, we find no errors depriving the appellant of any substantial rights.
The evidence being sufficient to support the verdict, the cause is affirmed.